DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
The Applicant asserts on page(s) 8 of the Response:
To start, Applicant points out that the Examiner has included the qualifier “given that such a position could change during the surgical procedure” without providing evidence that the system in Bair would be used in a context where the patient anatomy could move. In fact, Bair relates primarily to “intracranial surgery” (page 1, lines 9-10; see FIG. 1) (e.g., neurosurgery) which is typically performed with the patient’s skull fixed in place by a skull clamp or head holder (e.g., Mayfield clamp). One skilled in the art would understand that the intracranial surgeries contemplated by Bair would not be performed without fixing the patient’s anatomy (skull) in place to avoid any movement of the patient’s anatomy during the procedure…This paragraph is silent with regards to movement of the patient during the surgery. The tracking system is being described for use in registering the preoperative data and 3D model of the area to the patient once the patient has been positioned for the surgery. This registration process is only described as being performed once (e.g., at an initial registration/calibration step of a procedure), and is not disclosed as being adapted to compensate for movement of the anatomy during the surgical procedure.
In response, the Examiner respectfully submits that Bair clearly teaches accounting for the spatial position of the patient by tracking the “fiducials or locators 16”.  While intracranial surgery does require that the patient be still, the registration between the patient in physical space and image space necessitates a tracking operation.  The 

The Applicant asserts on page(s) 8-9 of the Response:
Next, even if the relevant anatomy in Blair could move during the surgery (e.g., if movement accidentally occurs), Blair does not disclose or suggest, and was not cited as explicitly disclosing, any means for responding to such movement. Instead, Bair focuses on movement of a CT scanner relative to an area of interest indicated with an interest indicator instrument, as described at page 5, lines 17-24: In this example, the system in Bair is not responding to tracked movement of the anatomy, but instead is controlling the CT scanner in accordance with the surgeon’s request to scan near the tip 38 of the interest indicator instrument 36 positioned by the surgeon. Thus, the “update” requested in this paragraph of Bair relates to the surgeons request to scan a selected area, and is not in response to tracking of movement of the anatomy.
In response, the Examiner respectfully submits that the anatomy is registered and tracked during surgery, which means that the tracking entails a response to change.  Tracking and registering physical (e.g. patients, scanners, tables) and virtual objects (e.g. images, virtual objects) is clearly taught by Blair and is known in the art.

The Applicant asserts on page(s) 9-10 of the Response:
Lastly, Applicant submits that the general idea that “a position [of the anatomy] could change during the surgical procedure” (Office Action at 3) would not have motivated one skilled in the art to arrive at the feature of “update the virtual object to compensate for movement of the anatomy during the surgical procedure” as in Claim 13 or similar features of Claim 1, at least because various other options for  That is, Quaid appears to describe that the haptic control approach described in Quaid is already adapted to account for some variations in the localization/positioning of the anatomy without updating a haptic object to compensate for tracked movement of the anatomy. As another example, Quaid discloses “alerting the user to registration errors”, Quaid at [0056], which may suggest another response that does not include the feature “update the virtual object to compensate for movement of the anatomy during the surgical procedure” as in Claim 13 or similar features of Claim 1. Thus, Applicant submits that one skilled in the art may have been lead in a different direction than alleged by the Examiner, and would not have been motivated to independently create the new features “tracking movement of the anatomy such that the virtual object moves to compensate for movement of the anatomy during the surgical procedure” as in Claim 2 and “track, using data from the tracking system, movement of the anatomy and update the virtual object to compensate for movement of the anatomy during the surgical procedure” as in Claim 13 (which are not cited as being explicitly disclosed in the art).
In response, the Examiner respectfully disagrees with the Applicant because the mere possibility of there being “various other options for managing” and “one skilled in the art may have been lead in a different direction than alleged by the Examiner” are not persuasive arguments against the rationale that is set forth in the current rejection and does not address the particulars of the obviousness rejection.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim limitation(s):
tracking system for tracking (claim 13)
has/have been interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph because it uses/they use generic placeholder(s):
system (claim 13)
coupled with functional language:
tracking (claim 13)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is/are not preceded by a structural modifier.
Since the claim limitation(s) invokes pre-AIA  35 U.S.C. 112, sixth paragraph claim(s) %% has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

optical, magnetic, and/or acoustic systems
Because this/these claim limitation(s) is/are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quaid (US 2004/0034283, of record) in view of Bair (WO 2005/013841, of record).
Regarding claim 2, Quaid discloses a method of aligning a surgical tool for performing a surgical procedure ([0036]: “constrain the movement and operations of surgical tool 112”), the method comprising: associating a virtual object ([0036]: “Haptic object 110 is a virtual object”) with an anatomy of a patient based on a surgical plan ([0036]: “operations”), wherein the virtual object defines an approach volume for guiding the surgical tool towards a target object to perform the surgical procedure ([0058], [0059], Fig. 3A: “haptic object 22 defines a working area or volume”; [0050]: “three dimensional”); positioning a base relative to the anatomy (Figs. 1 and 2 show a base on which the “haptic device 113” rests), wherein the base is coupled to a surgical device carrying the surgical tool at a distal end (Fig. 3A, [0059]: “surgical tool 112” is at the distal end of a surgical device); tracking movement of the surgical tool as a user manipulates the surgical device to move the surgical tool ([0038]: “a localization or tracking system”); controlling the surgical device to align the surgical tool with the target object in the approach volume (Fig. 3A, [0059]: “performing the surgical procedure”).  Quaid does not explicitly disclose tracking movement of the anatomy such that the virtual object moves to compensate for movement of the anatomy during the surgical procedure.  However, Quaid does teach that the “haptic object 20 is preferably defined with respect to the space of a physical object, such as patient anatomy 114” ([0050]). Additionally, Bair teaches a surgical tracking system that registers 3D structures of an area around a patient with other tools in surgical environment (p.3: “…are all known relative to one another”).  Both Quaid and Bair teach the presence of a CT scanner in the surgical environment (Quaid @ [0049]: “imaging equipment (e.g., fluoroscopy, CT, MR, ultrasound, and/or the like)”; Bair @ p.3: “intra-operative CT scanner 11”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the registered tracking of Bair to the patient anatomy and consequently the “haptic object 20” of Quaid, as to provide an accurate account of a patient’s position, given that such a position could change during the surgical procedure.
Regarding claim 3, Quaid discloses that the virtual object is a virtual cutting boundary ([0041]: a “drill or saw” being used implies cutting, the haptic object 110 would provide boundaries to the use of these types of tools).
Regarding claims 4, 6, 14, and 15, Quaid discloses that tracking movement of the surgical tool and the anatomy is carried out by a non-mechanical tracking system, which is an optical tracking system ([0039]: “any type of tracking system may be used, including optical”).
Regarding claim 5, Quaid discloses that tracking movement of the surgical tool comprises coupling a tracking element to a portion of the surgical device ([0038]: “trackable markers disposed on, incorporated into, or inherently a part of the trackable objects”) and wherein tracking movement of the anatomy comprises coupling a tracking device to a portion of the anatomy ([0040]: “patient’s anatomy, can also be tracked by attachment of arrays of trackable markers”).
Regarding claims 7 and 16, Quaid discloses that a first portion of the surgical device is configured to move relative to a second portion of the surgical device (Fig. 1: more than one arm segment shown in the haptic device 113, the second portion is the portion attached to the base of the haptic device 113), and the second portion of the surgical device is configured to move relative to the anatomy (Fig. 1: the portion of the haptic device 113 that holds the surgical tool 112 is moveable relative to the anatomy).
(Fig. 1, [0043]: “Whole-Arm Manipulator”).
Regarding claims 9 and 18, Quaid discloses that the surgical device comprises a robotic arm ([0043]: “robotic arm”).
Regarding claims 10 and 19, Quaid discloses displaying information about a relationship between the surgical tool and the virtual object on a display device ([0036]: “may be presented with a representation of the anatomy being operated on and/or a virtual representation of surgical tool 112 and/or haptic object 110 on display 30”).
Regarding claims 11 and 20, Quaid discloses that the surgical tool is one of a drill or a saw ([0041]: “drill or saw”).
Regarding claims 12 and 21, Quaid discloses locking the base in position relative to the anatomy (Figs. 1 and 2 show a stationary, or locked, base on which the “haptic device 113” rests).
Regarding claim 13, Quaid discloses a surgical system ([0036]: “constrain the movement and operations of surgical tool 112”), comprising: a base configured to be positioned relative to an anatomy of a patient (Figs. 1 and 2 show a base on which the “haptic device 113” rests); a surgical device coupled to the base; a surgical tool coupled to a distal end of the surgical device for performing a surgical procedure on the anatomy of the patient (Fig. 3A, [0059]: “surgical tool 112” is at the distal end of a surgical device); and a tracking system for tracking a pose of the surgical tool ([0038]: “a localization or tracking system”) and a pose of the anatomy ([0040]: “arrays of trackable markers”); a computing system programmed ([0033]: “processor based system 36”) to: associate a virtual object with the anatomy of the patient based on a surgical plan, wherein the virtual object defines an approach volume for ([0058], [0059], Fig. 3A: “haptic object 22 defines a working area or volume”; [0050]: “three dimensional”); track, using data from the tracking system, movement of the surgical tool as a user manipulates the surgical device to move the surgical tool ([0038]…[0040]: “localization or tracking system”); control the surgical device to align the surgical tool with the target object in the approach volume ([0050]: “guide and/or constrain the movement of haptic device 113”).  Quaid does not explicitly disclose tracking, using data from the tracking system, movement of the anatomy and update the virtual object to compensate for movement of the anatomy during the surgical procedure.  However, Quaid does teach that the “haptic object 20 is preferably defined with respect to the space of a physical object, such as patient anatomy 114” ([0050]). Additionally, Bair teaches a surgical tracking system that registers 3D structures of an area around a patient with other tools in surgical environment (p.3: “…are all known relative to one another”).  Both Quaid and Bair teach the presence of a CT scanner in the surgical environment (Quaid @ [0049]: “imaging equipment (e.g., fluoroscopy, CT, MR, ultrasound, and/or the like)”; Bair @ p.3: “intra-operative CT scanner 11”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the registered tracking of Bair to the patient anatomy and consequently the “haptic object 20” of Quaid, as to provide an accurate account of a patient’s position, given that such a position could change during the surgical procedure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JASON M IP/
Examiner, Art Unit 3793